Citation Nr: 0326463	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to a service-connected low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to August 1985.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2002 the veteran also submitted a notice of 
disagreement (NOD) with the rating assigned for his service 
connected headache disorder.  He sought a 30 percent rating.  
In May 2002 the RO increased the rating for the veteran's 
headaches to 30 percent, essentially satisfying his appealed 
(but not perfected) claim.   In May 2002 the veteran 
requested a hearing at the RO.  A hearing was scheduled for 
March 20, 2003; however, the veteran failed to report.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran adequate notice of 
the VCAA.  See March 2001 letter to veteran and May 2002 
statement of the case.  

The veteran claims that he has "bilateral leg problems" 
secondary to his service-connected low back disability (L-5 
transverse process, non-union with L4-S1 minor 
spondylolisthesis).  On VA neurologic examination in May 2001 
weakness of the lower extremities was reported.  Several VA 
treatment reports show complaints of radiating pain into the 
lower extremities.  In his January 2002 NOD the veteran 
indicated that a VA physician in Pittsburgh, Pennsylvania had 
informed him that his service-connected back disability 
caused bilateral leg problems.  The record does not include 
such an opinion.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the VA physician who told him 
that he had bilateral leg disability 
secondary to his service-connected low 
back disorder, and to indicate the VA 
facility where, and the date when, this 
was done.  If the veteran responds, the 
RO should obtain the report of the 
identified treatment or consult (if such 
record exists).  Any search for such 
record should be documented in the claims 
file.  

2.  If the record sought above cannot be 
obtained (or is inconclusive), the 
veteran should be scheduled for a VA 
orthopedic examination to determine 
whether he indeed has a bilateral leg 
disorder secondary to his service 
connected low back disorder.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should render an opinion 
indicating whether the veteran has the 
claimed bilateral leg disorder and, if 
so, whether as likely as not, it was 
either caused or aggravated by his 
service-connected low back disorder.  The 
examiner should explain the rationale for 
any opinion given.  

3.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purposes of this remand are to complete the record and to 
assist the veteran in the development of his claim.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


